Title: To Thomas Jefferson from Charles Bruce, 7 September 1806
From: Bruce, Charles
To: Jefferson, Thomas


                        
                            Sir
                            
                            7th. September 1806—S.C. Greenville District
                        
                        I attended the general post office on the 14th. of January 1805—accompany’d by General Carey—General Moon
                            & Colo. Earle, in order to contract for some of the Southern post-routs, on making my business known to the post master
                            general, I informed him those gentlemen were acquainted with me, & he was at liberty to make any enquiry of them he
                            pleased, he said if I meant they would recommend me it was unnecessary, that my past performance as a contracter was a
                            better recommendation with him than all south Carolina beside—as the receiving the proposals ended that day I entered my
                            proposals & waited till the 16th. finding there was no proposals below mine I requested the post master geniral to have
                            a Bond made out for my former rout, from Columbia to Greenville which was done & Colo. Earle became my Security, I thin
                            requested a Bond to be made out, for the rout from Burk NC.’ to Pendleton S.C.’ at which time Major Holland came in
                                had a private conversation with the post master general—he
                            then evaded taking the Bond, saying the weather was extreamly bad & several mails due, & that there might be proposals
                            on the road below mine, if so it would not be doing the publick Justice, but assured me at the same time, that if it was
                            not the case that I should have the contract, to which he pledged his honour, I observing his report to Congress that he
                            gives Alexander O. Gilbert Six hundred dollars for that rout—in order to shew that the publick is defrauded out of 320
                            dollars in that rout, I send you a copy of his letter & certificate, the original is in my possession & ready to be
                            produced at any time—
                        
                            Charles Bruce
                            
                        
                        
                            [
                                
                                    in unidentified hand:] Major Roland is a brother in law to Alexander oGilbert
                        
                    